 Case 19-40658          Doc 209       Filed 01/28/21 Entered 01/28/21 11:50:54            Desc Main
                                       Document     Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MINNESOTA


 In re:
                                                                                           Chapter 7
 Scheherazade, Inc.,                                                                   BKY 19-40658

                            Debtor.


                   APPLICATION FOR APPROVAL OF EMPLOYMENT OF
                     AUCTIONEER, RECOMMENDATION AND ORDER


          1.      Applicant is the Trustee in this case.
          2.      Applicant applies for approval of Auction Masters, Inc., as auctioneer to perform
an auction of the remaining jewelry inventory. Auction Master, Inc. is bonded, licensed and
insured.
          3.      The terms and conditions of compensation and reimbursement of expenses are as
follows: 20% of the gross selling price and expenses billed at actual cost. The compensation and
expenses shall be paid immediately from the net sales proceeds of the property.
          4.      Said professional has disclosed to the undersigned that it has not had any
connections with the debtor, creditors, any other party-in-interest, their respective attorneys and
accountants, the United States Trustee or any person employed in the Office of the United States
Trustee.
          WHEREFORE, Applicant requests that the Bankruptcy Court approve such employment
by the trustee.


Dated: January 27, 2021
                                                           /e/ Nauni Jo Manty
                                                           Nauni Jo Manty, Trustee
                                                           150 South Fifth Street, Suite 3125
                                                           Minneapolis, MN 55402
                                                           (612) 465-0990
Case 19-40658      Doc 209   Filed 01/28/21 Entered 01/28/21 11:50:54   Desc Main
                              Document     Page 2 of 3




      01/27/2021
 Case 19-40658         Doc 209       Filed 01/28/21 Entered 01/28/21 11:50:54         Desc Main
                                      Document     Page 3 of 3



                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF MINNESOTA


 In re:
                                                                                       Chapter 7
 Scheherazade, Inc.,                                                               BKY 19-40658

                           Debtor.


                                              ORDER


          The trustee’s application to employ Auction Masters, Inc. as auctioneer of the estate came

before the court.

          Based on the application, the recommendation of the United States Trustee, and 11 U.S.C.

§327,

          IT IS ORDERED: The employment is approved.


Dated:
                                                      Kathleen H. Sanberg
                                                      United States Bankruptcy Judge
